DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. patent number 10,453,099 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
As per the instant Application having Application number 15/445,788 the examiner acknowledges the applicant's submission of the amendment dated 12/21/2020. At this point, claims 1-9 and 11-20 have been amended. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per claims 1, 9, and 15, taking claim 15 as exemplary:
Though Chauhan (US 2015/0220983 A1), part of the prior art made of record, teaches the use of digital posts made by an account and that are associated with a stage of a decision paragraph [0022] by looking a posts made by a user account of a social network that are associated with an impending purchase.
And though Vijay et al., (US 2017/0226331 A1), part of the prior art made of record, teaches the use of a neural network to identify information pertaining to digital posts and transmitting of a product base on neural network identification in paragraphs [0027] and [0056] by using a neural network to determine the likelihood that content delivered to a user of a social network will be interacted upon by a user of that social network.
The primary reason for marking of allowable subject matter of independent claims 1, 9, and 15, taking claim 15 as exemplary, in the instant application is the combination with the inclusion in these claims of the limitations of a method, non-transitory computer readable medium, and server apparatus comprising:
“wherein the identifying the stage of the decision model comprises: generating, by another neural network, a feature representation associated with each of the one or more digital posts based on at least one content feature associated with each of the one or more digital posts, the other neural network being different from the neural network; and identifying the stage of the decision model based on the generated feature representation associated with each of the one or more digital post.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the analyzing of digital posts of a social network by a neural network for transmitting product information based on a decision stage of a user, it does not teach generating, by a second different neural network, a feature representation associated with each of the one or more digital posts based on the at least one content feature associated with each of the one or more digital posts and identifying the stage of the decision model based on the generated feature representation generated by that second different neural network.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124